208 F.2d 50
DISTRICT OF COLUMBIA, petitionerv.William Henry CARTER, respondent.
No. 11858.
United States Court of Appeals District of Columbia Circuit.
Argued November 16, 1953.
Decided November 27, 1953.

Petition for Review of Decision of District of Columbia Tax Court.
Mr. George Franklin Donnella, Asst. Corporation Counsel for the District of Columbia, with whom Messrs. Vernon E. West, Corporation Counsel, Chester H. Gray, Principal Asst. Corporation Counsel, and George C. Updegraff, Asst. Corporation Counsel, Washington, D. C., were on the brief, for petitioner.
William Henry Carter, respondent, pro se.
Before WILBUR K. MILLER, BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
The District of Columbia collected from Carter an excise tax for the issuance of a certificate of title to an automobile, under § 40-603(j), D.C.Code 1951. The taxpayer's claim to exemption from the tax, based on § 40-603(j) (2),1 was sustained by the District of Columbia Tax Court. The District of Columbia appeals.


2
We think the Tax Court reached the correct conclusion.


3
Affirmed.



Notes:


1
 "(j) * * * The issuance of certificates of title for the following motor vehicles and trailers shall be exempt from the tax imposed by this subsection:
* * * * * *
"(2) Motor vehicles and trailers purchased or acquired by nonresidents prior to coming into the District of Columbia and establishing or maintaining residences in the District."